Campbell, C. J.,
delivered the opinion of the court.
We have not been favored with any brief or suggestion by the appellee in support of the judgment in his favor in the circuit court, and being unable ourselves, unaided, to perceive why the case is not precisely within the terms of § 1293 of the code of 1880, so as to cut off the claim of the appellee to a reservation of title, because of the continued possession of his vendee of the property for more than three years, etc.,

We reverse the judgment and remand the cause.

Campbell, C. J.,
delivered the opinion in response.
We are now informed that this case was decided by the *45circuit court on the assumption that it was governed by § 4228 of the code of 1892, which is supposed to have changed the law as it has been in this state since 1803. The argument is that, by the express declaration of said section, the section immediately preceding, containing the law as to separation of the possession óf a chattel, and some claim of right in it by another, without record evidence of such right, for three years, is not to apply to bona fide sales for value, and as "Wilson’s sale to Almon was such, his secret claim of a conditional sale is good. This is a misconception of the law, induced by the ill-chosen language of § 4228. Its first declaration, although in terms embracing the section immediately preceding, is inapplicable to it, and cannot be made to apply to it even by legislative enactment, for the legislature cannot perform the impossible, and it is impossible, in the nature of things, to predicate a bona fide sale for value of the things specified- in § 4227. The language is senseless as applied to it, and produces absurdity, from which we must save the legislature if we can.
The declaration applies, and must be applied, to § 4226, and to that only, and has no sort of influence on § 4227.
The next declaration of §4228 is: “Nor shall it, in any case, extend to creditors whose debts were contracted after such fraudulent act,” etc. "What does “it” refer to? By the frame of the section it would seem to apply to the section immediately preceding; but as “it” is singular, and must apply to one and not both of the sections, we avail of the latitude allowed by the use of the singular pronoun to avoid the ridiculousness and absurdity of applying it to the immediately preceding section, and fit it where it sensibly belongs and has been heretofore since 1803, on the presumption that it was not really the purpose of the legislature to deny to subsequent creditors (the only class really misled and induced to credit by apparent ownership from continued possession) the right to assert absolute ownership in the possessor because of such possession. In each of these instances *46we proceed reddendo singula singulis, of which the books afford many illustrations.
It follows that, notwithstanding a very awkward form of expression, the law on this subject has not been changed by the code of 1892, and that the secret claim of Wilson cannot prevail against the creditor of the possessor of the chattel, who held it continuously for more than three years.

Reversed.